NUMBER 13-22-00221-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG
____________________________________________________________

CITY OF EDINBURG,                                                              Appellant,

                                                  v.

PERMAPAC INC.                                       Appellee.
____________________________________________________________

             On appeal from the 206th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                           MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Longoria

       This matter is before the Court on appellant’s motion for extension of time to file a

notice of appeal. We now dismiss the matter for want of jurisdiction. On April 19, 2022,

the trial court signed an interlocutory order overruling the City of Edinburg’s plea to the

jurisdiction. Appellant filed a notice of appeal with the trial court on May 11, 2022. On May

24, 2022, the Clerk of this Court notified appellant that it appeared that the appeal was
not timely perfected. Appellant was advised that the appeal would be dismissed if the

defect was not corrected within ten days from the date of receipt of the Court’s directive.

       An appeal taken from an interlocutory order in such a case shall be

accelerated. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(8). To perfect an

accelerated appeal, the party is required to file a notice of appeal “within 20 days after the

judgment or order is signed.” Id. at R. 26.1(b). The filing of a motion for new trial, request

for findings of fact and conclusions of law, or any other post-judgment motion, except for

a motion for extension of time filed under Texas Rule of Appellate Procedure 26.3, “will

not extend the time to perfect an accelerated appeal.” Id. at R. 26.3, 28.1(b).

       Appellant filed a motion for extension of time to file a notice of appeal; however, it

was filed more than fifteen days after the deadline for filing the notice of appeal and was

untimely. TEX. R. APP. P. 26.3. We are to construe the rules of appellate procedure

reasonably and liberally so that the right to appeal is not lost by imposing requirements

not absolutely necessary to effectuate the purpose of a rule. See Verburgt v. Dorner, 959

S.W.2d 615, 616–17 (Tex. 1997). Nevertheless, we are prohibited from enlarging the

scope of our jurisdiction by enlarging the time for perfecting an appeal in a civil case in a

manner not provided for by rule. See TEX. R. APP. P. 2; In re T.W., 89 S.W.3d 641, 642

(Tex. App.—Amarillo 2002, no pet.).

       Appellant’s notice of appeal was untimely, and appellant’s motion for extension of

time to file the notice of appeal was untimely; therefore, we lack jurisdiction




                                              2
over the appeal. Accordingly, we deny appellant’s motion and dismiss appellant’s entire

cause for lack of jurisdiction.

                                                            NORA L. LONGORIA
                                                            Justice


Delivered and filed on the
23rd day of June, 2022.




                                          3